DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘establishing two linear expressions of bus injection active and reactive powers of sources and loads ………. according to bus injection powers of sources and loads and branch admittances in the AC power network’, ‘establishing a linear symmetric matrix-equation model for the steady state of the AC power network……………… translation voltages and 
-	Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations.
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the 
Dependent claims are also directed to non-statutory subject matter which are mathematical equations and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. 
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11165251 and application 16/60215. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application 16/630,304
U.S. Patent No. 11165251
1.  A symmetric method for obtaining branch-mean-square-current components induced by sources and loads at 
and reactive powers of all sources and loads according to the linear symmetric matrix-equation model for the steady state of the AC power network by using 
algebraic expression of the branch mean-square current in terms of bus injection active and reactive powers of all sources and loads according to the linear symmetric matrix expression of translation voltages and voltage angles of all buses in terms of bus injection active and reactive powers of all sources and loads; and establishing a symmetric algebraic calculation formula for obtaining the branch-mean- square-current components induced by sources and loads at individual buses according to the symmetric algebraic expression of the branch mean-square current in terms of bus injection active and reactive powers of all sources and loads by using the Shapley value theorem.
network-power-loss components 

network power loss in terms of bus injection active and reactive powers of all sources and loads according to the linear symmetric 
matrix expression of translation voltages and voltage angles of all buses in 
terms of bus injection active and reactive powers of all sources and loads;  
and establishing a symmetric algebraic calculation formula for obtaining the 
network-power-loss components induced by sources and loads at individual buses 
according to the symmetric algebraic expression of the network power loss in 
terms of bus injection active and reactive powers of all sources and loads by 
using the Shapley value theorem.
wherein the computer program can carry out the steps of the symmetric method for obtaining the branch-mean-square-current components induced by sources and loads at individual buses in the AC power network according to Claim 1 when implemented by a processor.
he network-power-loss components induced by sources and 
loads at individual buses in the AC power network according to claim 1 when 
implemented by a processor.


Dependent claims are similar.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 3.	35 U.S.C. 101, and double patenting issue, set forth in this Office action.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119